Name: Commission Regulation (EEC) No 2616/84 of 14 September 1984 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 9 . 84 Official Journal of the European Communities No L 246/5 COMMISSION REGULATION (EEC) No 2616/84 of 14 September 1984 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty that the export refunds at present applicable should be altered as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 17 (5) thereof, Whereas Commission Regulation (EEC) No 2510/84 of 31 August 1984 (3) has fixed the rates of the refunds applicable from 1 September 1984 to certain dairy products exported in the form of goods not covered by Annex II to the Treaty ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 2510/84 to the information at present available to the Commission HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable to certain milk products exported in the form of the products which appear in the Annex to Regulation (EEC) No 804/68 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 17 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p . 13 . 0 OJ No L 150, 6 . 6 . 1984, p . 6 . O OJ No L 234, 1 . 9 . 1984, p . 21 . No L 246/6 Official Journal of the European Communities 15 . 9 . 84 ANNEX to the Commission Regulation of 14 September 1984 altering the rates of the refunds applicable from 17 September 1984 to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rate ofrefund ex 04.02 A II Powdered milk, obtained by the spray process, with a fat content of less than 1,5 % by weight and with a water content of less than 5 % by weight (PG 2) : a) On exportation of goods of CCT heading No 35.01 b) On exportation of other goods 78,60 ex 04.02 A II Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) 101,16 ex 04.02 A III Concentrated milk, with a fat content by weight of 7,5 % and a content by weight in dry matter equal to 25 % (PG 4) 25,33 ex 04.03 Butter, with a fat content by weight of 82 % (PG 6) : a) On exportation of the following goods manufactured under the conditions laid down in Regulations (EEC) No 262/79, (EEC) No 442/84 and (EEC) No 1932/81 :  goods falling within CCT heading No 19.08 or subheadings 18.06 B and 21.07 C,  preparations for making ice-cream and similar edible products called ' ice-mix' falling within CCT sub ­ heading 18.06 D and heading No 21.07 ; and prepara ­ tions called 'chocolate milk crumb' falling within subheading 18.06 D II b) 2,  sugar confectionery ready for retail sale, excluding chocolate in blocks or slabs and chocolate coatings , whether or not containing cocoa, falling within subheadings 17.04 D II, 18.06 C II b) 2, 3 and 4 and 18.06 D II a) and b) of the Common Customs Tariff, of a milk-fat content by weight, calculated in terms of dry matter, is not less than 4 % and less than 26 % , -(')  raw doughs and powdered preparations falling within CCT subheading 19.02 B II b) b) On exportation of goods of CCT subheadings 21.07 G VII to IX 138,23 (2) c) On exportation of other goods 125,23 (') The milk-fat content by weight must be indicated on the packaging in which the product is dispatched. (2) Rate applicable only in the cases indicated in Article 7 of Regulation (EEC) No 1760/83 .